Citation Nr: 1722874	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  99-04 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) prior to September 20, 2016.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from April 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2015, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.
 
This case was previously remanded by the Board in February 2004, May 2006, and September 2015.  The case has been returned to the Board for review.

In a December 2016 rating decision, the Veteran was awarded a 100 percent rating for his service-connected posttraumatic stress disorder (PTSD) effective September 20, 2016.  Also, the Veteran has been awarded special monthly compensation pursuant to 38 U.S.C. § 1114(s) effective from September 20, 2016.  This renders moot the issue of entitlement to a TDIU since September 20, 2016.  See Herlehy v. Principi, 15 Vet. App. 33 (2001); Bradley v. Peake, 22 Vet. App. 280 (2008).


FINDING OF FACT

Prior to September 20, 2016, the most probative evidence does not reflect that it is at least as likely as not that the Veteran was unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.



CONCLUSION OF LAW

Prior to September 20, 2016, the criteria for entitlement to a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

Even if the Veteran's service-connected disabilities do not meet the percentage standard, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16 (b).

For a veteran to prevail on a claim for a TDIU, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  This is so because a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a non-service-connected disability.  38 C.F.R. § 3.340, 3.341, 4.16.

The Board has reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim herein decided and what the evidence in the claims folder shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Prior to September 20, 2016, the Veteran was service-connected for PTSD rated as 10 percent disabling, for cervical radiculopathy, left upper extremity associated with cervical spondylosis without myelopathy, formally evaluated as C5-6 disc herniation rated as 10 percent disabling prior to February 4, 2011 and 30 percent disabling therefrom, for low back injury rated as 20 percent disabling, for cervical spondylosis without myelopathy, formally evaluated as C5-6 disc herniation rated as 10 percent disabling, for bilateral hearing loss rated as 10 percent disabling, and for tinnitus rated as 10 percent disabling.  Even if the disabilities are considered as resulting from a common etiology, the service-connected disabilities do not meet the percentage requirement of 38 C.F.R. § 4.16 (a) at any time during the rating period on appeal.  

In addition, the issue of entitlement to a TDIU does not warrant referral to the Director, Compensation and Pension Service for consideration on an extra-schedular basis because the most probative evidence does not reflect that the Veteran was unable to secure and follow a substantially gainful occupation due to his service-connected disabilities prior to September 20, 2016.  38 C.F.R. § 4.16 (b).

In his February 1999, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran reported that he became too disabled to work in the "1970's early 1980's," due to his service-connected low back injury.  The Veteran reported that he worked as a car salesman.  The Veteran also reported that he has one year of high school education with no additional education or training.  

During the May 2015 hearing, the Veteran stated he was not able to work due to his service-connected back injury.  He stated that his back hurts if he stands, sits, or drives.  The Veteran further stated that occasionally he has shoulder pain that prevents him from lifting his arms above his shoulders.  Regarding his education, the Veteran stated he received his GED while he was in Vietnam.  The Veteran stated his work history included solely manual labor jobs.  He never worked in a sedentary office setting.  

The Veteran was provided a VA spine examination in January 2008.  The claims folder was reviewed.  There was a history of numbness, paresthesias, decreased motion, pain, and stiffness.   The Veteran reported flare-ups that limit his ability to turn his neck from side to side and prevent him from getting out of a chair or lift anything.  Range-of-motion (ROM) for the cervical spine was flexion from 0 degrees to 45 degrees with pain on active and passive motion.  There was no additional pain after repetitive use.  ROM for the thoracolumbar spine was flexion from 0 degrees to 90 degrees with pain beginning at 70 degrees.  There was no additional pain after repetitive use.  Concerning employment history, the Veteran stated his usual occupation is a laborer but he has been unemployed for the past 5 to 10 years.  The Veteran stated his unemployment was due to his back and psychological problems.  The examiner noted the Veteran's lumbar back disability would have a mild effect during chores, shopping, recreation, and traveling.  His lumbar back disability would have a moderate effect on exercise and prevent the Veteran from participating in sports.  The examiner noted the Veteran's cervical spine disability would have a moderate effect on chores, shopping, recreation, and traveling.  His cervical back disability would have a severe impact on exercise and prevent the Veteran from participating in sports.  

The Veteran was provided a VA spine examination in November 2011.  The claims folder was reviewed.  The Veteran reported flare-ups.  ROM for the lumbar spine showed forward flexion to 55 degrees with painful motion beginning at 55 degrees.  The Veteran was able to perform repetitive-use testing with additional functional loss after repetitive use.  The examiner stated that the Veteran's lumbar spine disability does not impact the Veteran's ability to work.  During the cervical spine examination the Veteran reported flare-ups.  His forward flexion was 0 degrees to 45 degrees with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with no additional functional loss of the cervical spine.  The examiner stated the Veteran's cervical spine disability does not impact the Veteran's ability to work.

The Veteran was provided a VA spine examination in February 2015.  The claims folder was reviewed.  The Veteran stated he has increased cervical spine pain with excessive neck movements or heavy physical work.  He also reported pain during flare-ups.  On examination, the Veteran's cervical spine ROM was 0 degrees to 32 degrees.  The examiner stated the ROM was limited due to guarding, stiffness, and poor effort by the Veteran.  The examiner further stated the ROM does not contribute to a functional loss.  The examiner stated the Veteran's cervical spine disability would limit the Veteran from heavy physical work but not form sedentary or light physical work.  During the lumbar spine examination, the examiner felt the Veteran's poor effort limited objective testing and would not represent his true ROM.  The examiner stated the Veteran's lumbar spine disability would limit him from heavy physical work but not form sedentary or light physical work.

At an April 2015 and April 2016 hearing loss and tinnitus examination, the VA examiner stated the Veteran's service-connected bilateral hearing loss and tinnitus would not affect the Veteran's ability to work. 

The Veteran was afforded a VA psychological examination in May 2016 relating to his service-connected PTSD.  The examiner stated the Veteran's PTSD would affect the Veteran in several ways, including his interpersonal relatedness, attention, concentration and memory, and his motivation and drive.  The examiner stated the Veteran's PTSD would have a mild effect on his interpersonal relatedness by mildly impairing his ability to work cooperatively and effectively with co-workers, supervisors, and the public.  The examiner stated the Veteran's service-connected PTSD would have a mild effect on his attention, concentration, and memory by mildly impairing his ability to retain instructions and solve technical or mechanical problems.  The Veteran's PTSD would not affect the Veteran's ability to understand and follow instructions or his ability to communicate effectively in writing.  Finally, the examiner stated the Veteran's service-connected PTSD would not affect his motivation and drive.  The Veteran's PTSD does not impair his ability to maintain task persistence and pace, his ability to arrive to work on time, or his ability to work a regular schedule without excessive absences.

The Veteran was also afforded a VA spine examination in May 2016.  The examiner reviewed and extensively summarized the claims file.  After examination the VA examiner stated the Veteran's lumbar spine disability would prevent him from hard or medium manual labor but not light manual or sedentary labor.  Relating to the Veteran's cervical spine the VA examiner stated the Veteran's cervical spine disability would prevent hard labor but not modified medium labor, light manual labor, or sedentary labor.  

The most probative evidence does not show that the Veteran was unable to secure and follow a substantially gainful occupation due to his service-connected disabilities, prior to September 20, 2016.  38 C.F.R. §§ 4.15, 4.16.  The Veteran reported that he had to stop working for his job as a car salesman because he was unable to fulfill his job duties due to back pain.  He has asserted that he is unable to work due to his back pain and PTSD.  The Board agrees that the symptoms related to his service-connected disabilities impact his ability to work, including ability to perform certain physical tasks.  The clinical findings show that the Veteran's spine exhibited pain and limitation of motion and he had functional impairment and loss consisting of pain on movement, less movement than normal, and disturbance in locomotion.  However, the Board points out that the sole fact that a Veteran is unemployed or has difficulty finding employment is not enough, the question is whether he is capable of performing the physical and mental acts required for employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The assigned disability ratings for the Veteran's service-connected disabilities is recognition that the impairment may make it difficult to obtain and keep employment.  See Id. at 363 (noting that the disability rating itself is recognition that industrial capabilities are impaired).

While the Veteran may not have been able to perform certain physical tasks during employment, this does not, alone, support a finding that the Veteran would be unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.  Indeed, the May 2016 VA spine examiner opined that the Veteran's back disabilities would not preclude sedentary or light duty employment and the other medical evidence of record does not show to the contrary.  The Board finds that the May 2016 VA examiner's opinion is especially probative as the examiner has medical expertise, reviewed the claims folder, documented the Veteran's medical history, interviewed and examined the Veteran, inquired as to his occupational functioning, and determined that his symptoms would not preclude him from substantially gainful employment.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  

The Board acknowledges the Veteran's statements with respect to his ability to work.  While he is competent to provide statements as to the severity of his symptoms and the reasons for his decision to leave employment, he is not competent to provide an opinion as to whether his service-connected disabilities result in him being unable to secure and follow a substantially gainful occupation.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  He has not shown to possess the medical knowledge and expertise to render an opinion that his service-connected disabilities rendered him unable to work.  

The Board assigns more probative value to the May 2016 VA examiners' opinions and the clinical findings of record.  The Board finds that the preponderance of the most probative evidence is against finding that the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities prior to September 20, 2016.  Accordingly, referral of entitlement to a TDIU on an extra-schedular basis is not warranted.  38 C.F.R. § 4.16.

In light of the above, the preponderance of the evidence is against the claim. The benefit-of-the-doubt doctrine is not for application and the claim is denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  The appeal is denied.  


ORDER

Entitlement to a TDIU prior to September 20, 2016 is denied.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


